
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1150
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2010
			Ms. Jackson Lee of
			 Texas (for herself, Mr.
			 Culberson, Mr. Al Green of
			 Texas, Ms. Eddie Bernice Johnson of
			 Texas, Ms. Kosmas,
			 Mr. Gene Green of Texas,
			 Mr. Hinojosa,
			 Mr. Ortiz,
			 Mr. Smith of Texas,
			 Mr. Reyes,
			 Mr. Rodriguez,
			 Mr. Gonzalez,
			 Mr. Cuellar,
			 Ms. Watson,
			 Mr. Carter,
			 Mr. Miller of Florida, and
			 Mr. Olson) submitted the following
			 resolution; which was referred to the Committee on Science and
			 Technology
		
		RESOLUTION
		Designating the National Aeronautics and
		  Space Administration (NASA) as a national security interest and
		  asset.
	
	
		Whereas the United States has invested in human flight
			 program since May 5, 1961, a program that has been a source for the United
			 States leadership role in space exploration and advancement in scientific
			 research; and is a national security interest and asset for the Nation.
		Whereas the Constellation program is a human space flight
			 program that includes: the Ares I launch vehicle, capable of launching to
			 low-Earth orbit; the Ares V heavy-lift launch vehicle, to send astronauts and
			 equipment to the Moon; the Orion capsule, intended to carry astronauts to
			 low-Earth orbit and beyond; and the Altair lunar lander and lunar surface
			 systems astronauts will need to explore the lunar surface.
		Whereas the President’s Fiscal Year 2010 Budget provided
			 $18,700,000,000 for the National Aeronautics and Space Administration (NASA);
			 the Budget funds a program of space-based research to advance our understanding
			 of climate change and its effects, as well as human and robotic space
			 exploration; and the budget supports the use of the Space Shuttle to complete
			 assembly of the International Space Station.
		Whereas the 2010 NASA budget funded a program of
			 space-based research that supports the Administration’s commitment to deploy a
			 global climate change research and monitoring system.
		Whereas 2010 NASA budget was to fund the safe flight of
			 the Space Shuttle through the vehicle’s retirement at the end of 2010. An
			 additional flight will be conducted if it can be completed safely before the
			 end of 2010.
		Whereas the President’s Fiscal Year 2011 Budget proposes
			 to eliminate the National Aeronautics and Space Administration (NASA)’s Space
			 Shuttle and Constellation program and allocate $6,000,000,000 over 5 years for
			 the purpose of developing commercial space flight.
		Whereas the Congress recognizes the policy outlined in
			 section 501(a) of the National Aeronautics and Space Authorization Act of 2005
			 (42 U.S.C. 16761(a)), that the United States shall maintain an uninterrupted
			 capability for human space flight and operations in low-earth orbit, and
			 beyond, as an essential element of national security and the ability to ensure
			 continued United States participation and leadership in the exploration of
			 space.
		Whereas eliminating the Constellation upon retirement of
			 the Space Shuttle will create a national security risk to the United States and
			 will diminish the Nation’s efforts to advance scientific research in
			 space.
		Whereas the United States will for the first time since
			 its space program began, be without a human space flight program.
		Whereas transferring funds from the Constellation program
			 to the development of commercial space programs to carry human and crew into
			 space is taking a chance on an unknown quantity and is an unnecessary and
			 unreasonable risk this country must not take.
		Whereas the retirement of the Space Shuttle this year will
			 leave the United States vulnerable and depending on Russia to put United States
			 astronauts in orbit without the Constellation program; in May of last year when
			 it became clear the United States had no one else to turn to, Russia raised its
			 prices from $48,000,000 to $51,000,000 per launch for each astronaut.
		Whereas the Constellation program is not just about going
			 to the moon, as the United States has a commitment to the International Space
			 Station (ISS), and with the Space Shuttle being retired this September, the
			 Constellation is the only system under development that will give NASA the
			 future capability to launch and retrieve crews to and from the ISS.
		Whereas decreasing the use of the International Space
			 Station would impact the ability to sustain its systems and physical
			 infrastructure.
		Whereas the Constellation program should be funded to
			 continue use of the International Space Station to support the agency and other
			 Federal, commercial, and academic research and technology testing needs.
		Whereas partnerships between universities and NASA centers
			 should be established to provide research opportunities for conduct of research
			 in the United States International Space Station National Laboratories for the
			 next generation of scientists in order to ensure effective utilization of the
			 International Space Station research capabilities.
		Whereas NASA conducts aeronautics research to address
			 aviation safety, air traffic control, noise and, emissions reductions and fuel
			 efficiency.
		Whereas NASA’s contribution to our knowledge of air and
			 water supports improved decisionmaking for natural resource management and
			 emergency response, thus enabling us to better respond to future homeland
			 security threats.
		Whereas knowledge of Earth’s water cycle is a critical
			 first step in protecting our water supply; water flows over the Earth’s surface
			 in oceans, lakes, and streams, and is particularly vulnerable to attack.
		Whereas NASA sensors provide a wealth of information about
			 the water cycle; and contributes to improving our ability to monitor water
			 resources and water quality from space; we must also protect the quality and
			 safety of the air we breathe; airborne contaminants can pose danger to human
			 health; and chemical, nuclear, radiological, and biological attacks are
			 plausible threats against which we can better protect the United States through
			 NASA’s research: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)NASA is a national
			 security asset and interest for the United States;
			(2)elimination of the
			 Constellation program will present Homeland Security implications for
			 cyberspace, critical infrastructure, and the intelligence community of the
			 United States;
			(3)elimination of the
			 Constellation program will compromise the effectiveness of the International
			 Space Station as it relates to the strategic importance of space station
			 research, and intelligence;
			(4)continuation of
			 NASA’s Constellation program is crucial to improving national security,
			 climate, and research in science and medicine; and
			(5)the United States
			 should maintain its funding of the Constellation program and should begin
			 funding commercial space in 5 years and not sooner.
			
